Summary of Guaranty Contract of Maximum Amount ( the “Contract”) Entered into by
and between BAK International Limited and Shenzhen Branch, China Citic Bank (the
“Creditor”) in February 2009


Main contents:
Ø Guaranty Contract number: 2009Shenyinsun Zuibaozi 001;
Ø BAK International Limited undertakes to assume joint and several liabilities
for Shenzhen BAK Battery Co., Ltd (the “Obligor”)’s indebtedness towards China
Citic Bank, and the maximum amount secured is RMB 150 million.
Ø    Guaranty Responsibility: The guaranty under this Contract shall be guaranty
with joint and several liabilities. The guarantor is obligated to pay off the
debt in the event the obligor is unable to pay off the debt (including the
creditor declares the debt becomes mature in advance to its original expiry date
due to default of the obligor or the guarantor).
Ø    Scope of Guaranty: The guaranty shall cover all of the loan principal,
interest, penalty interest, breach of contract compensation, damages,
undertaking fee and all the expenses such as litigation cost, lawyer’s fee,
notification cost and public notice cost etc. which is incurred to the Creditor
in realizing its creditor’s right.
Ø   Guaranty period: The guaranty period is from the effective date of this
Contract to two years after the expiry of the term of the Credit Facility
Agreement and relevant agreement entered into under the Credit Facility
Agreement.


Headlines of the articles omitted:
Ø Termination and explanation
Ø Payment on demand
Ø    Declaration and guaranty
Ø Independent guaranty
Ø Fulfillment of the responsibility and giving up of the right
Ø Amendment of Contract
Ø Effectiveness and Disputation settlement
Ø Contract period
Ø Supplement articles

 
 

--------------------------------------------------------------------------------

 